Citation Nr: 0001565	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-07 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation greater than 10 percent for a 
lateral collateral ligament strain of the left knee 
disability.  


REPRESENTATION

Appellant represented by:	James R. Stanley, Jr., Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

Records associated with the veteran's claim folder reflect 
active military service from October 1976 to February 1977.  
The veteran also had National Guard service until June 1981.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of February 1997 from the 
Little Rock, Arkansas, Regional Office (RO), of the 
Department of Veterans Affairs (VA) whereby the veteran's 
claim of an increased evaluation for his left knee disability 
was denied.


REMAND

Initially, we note that the veteran's claim is well grounded.  
The veteran has asserted that his left knee condition has 
increased in severity during his personal hearing.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (new assertion 
that service-connected disability has worsened since the 
consideration of a prior claim establishes a well-grounded 
claim for purposes of an increased rating claim.)

Because the veteran's claim that an increased evaluation for 
his left knee condition is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claim 
can be made.  Potentially relevant medical records have not 
been obtained by the RO.  The veteran has indicated, at his 
hearing before a Member of the Board, that the Social 
Security Administration (SSA) considered his left knee 
condition in making a determination that he was unemployable.  
However, none of the veteran's SSA records are associated 
with the claims file.  Therefore, the RO should obtain these 
records on remand, to include all medical records that formed 
the basis of that decision.  The duty to assist involves 
obtaining relevant medical reports where indicated by the 
facts and circumstances of the individual case.  See Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Such duty extends to obtaining records 
from other Government agencies such as the SSA.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

We note that the RO found, in a rating action dated January 
1999, that review of the claims folder left little room for 
doubt that his Social Security disability status was the 
result of his non-service connected mental disorder, however, 
our review of the claims folder, including the transcript of 
the veteran's October 1999 hearing, shows that his left knee 
disorder may indeed have been a consideration in that prior 
determination, and we conclude that those records should 
therefore be obtained.  

We also find that a report of an additional medical 
examination would be helpful.  

Finally, we note that the veteran has averred that he was 
treated at numerous facilities for his left knee condition, 
but that he was also found to be an unreliable historian 
during several examinations.  Further, it was noted at his 
local hearing at the RO, that additional medical records 
pertinent to his claim would be obtained once he gave the RO 
an address or location where he was treated.  Our review of 
the claims folder does not show that the veteran has provided 
this information.  Thus, we note that the RO should once 
again attempt to obtain this information from the veteran.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should furnish, within a 
reasonable period of time, any additional 
evidence, to include but not limited to, 
private medical records, in support of 
his claim.

2.  The RO should also request that the 
veteran provide the names and addresses 
of all private physicians, and VA 
treatment facilities, he has seen for his 
knee disorder, and then attempt to obtain 
those records, after obtaining the duly 
authorized releases.  If these attempts 
are unsuccessful, the RO shall document 
the unsuccessful attempts and associate 
the documentation with the veteran's 
claims folder.  

3.  The RO should also request the 
veteran's Social Security Administration 
(SSA) records, including the medical 
records that formed the basis of any 
decision.  

4.  The RO should also schedule the 
veteran for a VA examination, in order to 
ascertain the severity of his left knee 
disorder.  The RO should also inform the 
veteran of the ramifications of failing 
to report to such an examination.

5.  The RO should then provide the VA 
examiner with a copy of this Remand and 
the veteran's claims folder for review.  

6.  The examiner should review the 
veteran's history as provided in his 
claims folder, and conduct an examination 
in order to determine the severity of the 
veteran's left knee condition, including 
any functional impairment caused by pain, 
the degree of lateral instability, and 
whether arthritis is present.  
Specifically, the examiner shall note on 
the examination report:  (I) the 
veteran's ranges of motion; (II) whether 
movement is less than normal, more than 
normal, or weakened; (III) whether there 
is (a) fatigability or 
(b) incoordination; and (IV) whether 
there is (c) pain on movement, (d) 
swelling, (e) deformity, (f) atrophy, 
(g) instability, (h) disturbance of 
locomotion, or 

(i) interference with sitting, 
(j) standing and (k) weight bearing.  
Finally, the examiner should also comment 
on the effect of the veteran's disability 
on his strength, speed, coordination and 
endurance.  In other words, the examiner 
should also comment on: (V) the degree of 
functional impairment, if any, that the 
veteran's left knee disability produces.  

7.  Following completion of the above, 
the RO should review the veteran's 
examination report and verify that all of 
the development action has been conducted 
and completed in full.  

8.  The RO should then review the 
veteran's claim, and determine whether it 
can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as appropriate.  

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.

	(CONTINUED ON NEXT PAGE)



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).







